UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04529) Exact name of registrant as specified in charter:	Putnam Michigan Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2014 Date of reporting period:	August 31, 2013 Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 8/31/13 (Unaudited) Key to holding's abbreviations AGM — Assured Guaranty Municipal Corporation AGO — Assured Guaranty, Ltd. AMBAC — AMBAC Indemnity Corporation FGIC — Financial Guaranty Insurance Company G.O. Bonds — General Obligation Bonds NATL — National Public Finance Guarantee Corp. Q-SBLF — Qualified School Board Loan Fund U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (98.3%) (a) Rating (RAT) Principal amount Value Arkansas (0.2%) Rogers, Rev. Bonds (Sales and Use Tax), 3 3/4s, 11/1/34 AA $125,000 $125,843 California (1.0%) CA State G.O. Bonds, 5 1/4s, 2/1/29 A1 700,000 740,390 Connecticut (0.7%) CT State Hlth. & Edl. Fac. Auth. VRDN (Yale U.), Ser. V-2, 0.03s, 7/1/36 VMIG1 500,000 500,000 Guam (1.2%) Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB+ 750,000 763,680 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 Ba2 150,000 142,149 Massachusetts (1.0%) MA State VRDN (Construction Loan), Ser. A, 0.04s, 3/1/26 VMIG1 700,000 700,000 Michigan (84.8%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB- 185,000 181,202 Ann Arbor, School Dist. G.O. Bonds, Q-SBLF, 5s, 5/1/29 Aa2 565,000 600,437 Charles Stewart Mott G.O. Bonds (Cmnty. College Fac.), NATL, 5s, 5/1/19 Aa3 1,425,000 1,492,802 Detroit, Downtown Dev. Auth. Tax Increment Tax Alloc. Bonds (Dev. Area No. 1), Ser. A, NATL, 4 3/4s, 7/1/25 A 1,500,000 1,258,170 Detroit, Swr. Disp. Rev. Bonds Ser. B, AGM, 7 1/2s, 7/1/33 AA- 1,000,000 1,068,130 (Second Lien), Ser. B, NATL, FGIC, 5s, 7/1/36 A 1,075,000 933,820 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA- 1,300,000 1,282,762 Eaton Rapids Pub. Schools G.O. Bonds Q-SBLF, 4s, 5/1/17 AA- 595,000 640,226 Ser. D, Q-SBLF, 4s, 5/1/16 AA- 500,000 535,255 Fenton, Area Pub. Schools G.O. Bonds (School Bldg. & Site), NATL, Q-SBLF, 5s, 5/1/23 Aa2 1,000,000 1,063,020 Flat Rock, Cmnty. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/22 Aa2 1,425,000 1,551,797 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 300,000 328,893 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp.), Ser. A, 5 3/4s, 9/1/17 BB-/P 225,000 223,736 Gibraltar, School Dist. G.O. Bonds (School Bldg. & Site), NATL, FGIC, Q-SBLF, 5s, 5/1/21 (Prerefunded 5/1/14) Aa2 1,000,000 1,031,290 Grand Rapids, Rev. Bonds (Sanitation Swr. Syst.), 5s, 1/1/37 Aa1 300,000 303,771 (San. Swr. Sys.), NATL, 5s, 1/1/20 Aa1 500,000 534,230 Grand Valley, Rev. Bonds (MI State U.), 5 3/4s, 12/1/34 A+ 500,000 531,140 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds (Bronson Hosp.), Ser. A, AGM, 5s, 5/15/26 AA- 2,000,000 2,050,255 Kentwood Pub. Schools G.O. Bonds, 4s, 5/1/14 AA- 350,000 357,725 Kentwood, Economic Dev. Rev. Bonds (Holland Home), 5 5/8s, 11/15/32 BB+/F 350,000 331,692 Lake Superior State U. Rev. Bonds, AGM, 4s, 11/15/18 AA- 500,000 522,640 Lansing, Board of Wtr. & Ltg. Util. Syst. Rev. Bonds, Ser. A, 5s, 7/1/37 Aa3 1,000,000 1,002,500 Marysville, Pub. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 Aa2 1,640,000 1,759,162 MI Higher Ed. Fac. Auth. Rev. Bonds (Alma College), 5 1/4s, 6/1/33 Baa1 1,000,000 993,840 (Kalamazoo College), 5s, 12/1/33 (Prerefunded 12/1/17) AAA/P 500,000 577,615 MI Muni. Board Auth. Rev. Bonds (Downtown), Ser. A, 5s, 5/1/22 Aa2 500,000 545,120 MI Pub. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 1/1/27 A2 700,000 716,219 MI State Bldg. Auth. Rev. Bonds Ser. I, 6s, 10/15/38 Aa3 2,000,000 2,164,900 FGIC, NATL, zero %, 10/15/22 Aa3 1,500,000 1,002,870 MI State Fin. Auth. Rev. Bonds (Unemployment Oblig. Assmt.), Ser. B, 5s, 7/1/23 Aaa 750,000 773,925 (Unemployment Oblig. Assmt.), Ser. B, 5s, 7/1/22 Aaa 500,000 545,845 (Trinity Hlth.), Ser. A, 5s, 12/1/16 Aa2 1,000,000 1,119,330 (Unemployment Oblig. Assmt.), Ser. A, 4s, 1/1/15 Aaa 1,000,000 1,048,100 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 1,000,000 1,051,870 (Holland Cmnty. Hosp.), Ser. A, 5 3/4s, 1/1/21 (Prerefunded 1/1/14) A+ 1,000,000 1,017,800 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A2 1,500,000 1,378,950 (Sparrow Hosp.), 5s, 11/15/31 A1 1,000,000 992,840 (Ascension Hlth.), Ser. B, 5s, 11/15/25 AA+ 1,000,000 1,074,760 (Sparrow Hosp.), 5s, 11/15/23 A1 835,000 866,905 MI State Hsg. Dev. Auth. Rev. Bonds (Rental Hsg.), Ser. D, 3.95s, 10/1/37 AA 750,000 621,330 MI State Strategic Fund Ltd. Mandatory Put Bonds (6/2/14) (Dow Chemical), Ser. A-1, 6 3/4s, 12/1/28 Baa2 200,000 207,542 MI State Strategic Fund Ltd. Rev. Bonds (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 3,000,000 3,492,840 (Detroit Edison Co.), AMBAC, 7s, 5/1/21 A1 1,500,000 1,818,375 (United Methodist Retirement Cmntys., Inc.), 5 3/4s, 11/15/33 (FWC) BBB+/F 500,000 480,345 (MI House of Representatives Fac.), Ser. A, AGO, 5 1/4s, 10/15/21 AA- 1,500,000 1,612,365 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Evangelical Homes of MI), 5 1/4s, 6/1/32 BB+/F 400,000 358,600 (Cadillac Place Office Bldg.), 5 1/4s, 10/15/26 A1 750,000 784,208 MI State Strategic Fund Solid Waste Disp. Rev. Bonds (Waste Mgmt., Inc.), 4 1/2s, 12/1/13 BBB 1,000,000 1,008,090 MI State Trunk Line Fund Rev. Bonds 5s, 11/15/20 AA+ 500,000 574,015 3s, 11/15/14 AA+ 100,000 103,204 MI State U. Rev. Bonds Ser. A, 5s, 8/15/38 Aa1 1,000,000 1,005,420 Ser. C, 5s, 8/15/18 Aa1 1,000,000 1,154,830 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A 6s, 6/1/48 B- 1,000,000 726,260 6s, 6/1/34 B- 1,250,000 957,488 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 Baa2 500,000 516,325 Northern Michigan U. Rev. Bonds, Ser. A, AGM, 5s, 12/1/26 AA- 1,000,000 1,044,920 Oakland Cnty., Bldg. Auth. Rev. Bonds, 3s, 11/1/17 Aaa 600,000 635,370 Oakland U. Rev. Bonds 5s, 3/1/37 A1 500,000 487,850 Ser. A, 5s, 3/1/33 A1 500,000 499,995 Plymouth, Charter Twp. G.O. Bonds, 4s, 7/1/25 AA 1,000,000 986,970 Roseville, School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 Aa2 1,500,000 1,595,325 Saginaw, Hosp. Fin. Auth. Rev. Bonds (Convenant Med. Ctr.), Ser. H, 5s, 7/1/30 A 1,000,000 952,890 Star Intl. Academy Rev. Bonds (Pub. School Academy), 5s, 3/1/33 BBB 400,000 353,556 Wayne Charter Cnty., G.O. Bonds (Bldg. Impt.), Ser. A, 6 3/4s, 11/1/39 BBB 480,000 497,189 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.) FGIC, NATL, 5s, 12/1/25 A 1,000,000 1,028,360 Ser. C, 5s, 12/1/22 A2 1,000,000 1,040,560 Wayne St. U. Rev. Bonds Ser. A, 5s, 11/15/34 Aa2 500,000 509,975 AGM, 5s, 11/15/25 Aa2 1,000,000 1,060,390 Western MI U. Rev. Bonds, 5 1/4s, 11/15/40 A1 500,000 499,240 Zeeland, Pub. Schools G.O. Bonds, AGM, 4s, 5/1/17 AA- 250,000 267,263 Mississippi (1.0%) Jackson Cnty., Port Fac. VRDN (Chevron USA, Inc.), 0.05s, 6/1/23 P-1 700,000 700,000 Puerto Rico (5.8%) Cmnwlth. of PR, G.O. Bonds Ser. A, 6s, 7/1/40 Baa3 1,000,000 752,330 Ser. A, FGIC, 5 1/2s, 7/1/21 Baa3 500,000 461,855 (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 Baa3 210,000 155,207 Ser. A, 5 1/4s, 7/1/26 Baa3 500,000 400,535 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Facs. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Ba1 950,000 885,353 Cmnwlth. of PR, Infrastructure Fin. Auth. Rev. Bonds, Ser. C, FGIC, 5 1/2s, 7/1/19 BBB+ 1,000,000 993,050 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. C 5 1/4s, 8/1/40 Aa3 375,000 333,551 5s, 8/1/46 Aa3 345,000 287,161 Texas (1.0%) Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (TX Hlth. Resources), Ser. C, 0.08s, 11/15/33 VMIG1 700,000 700,000 Utah (1.0%) Murray City, Hosp. Rev. VRDN (IHC Hlth. Svcs., Inc.), Ser. C, 0.04s, 5/15/36 A-1+ 700,000 700,000 Virgin Islands (0.8%) VI Pub. Fin. Auth. Rev. Bonds, Ser. A 6s, 10/1/39 Baa3 380,000 390,663 5s, 10/1/25 Baa2 200,000 205,384 TOTAL INVESTMENTS Total investments (cost $72,145,321) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2013 through August 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $73,519,146. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $72,133,471, resulting in gross unrealized appreciation and depreciation of $2,606,695 and $2,466,381, respectively, or net unrealized appreciation of $140,314. (FWC) Forward commitment, in part or in entirety. The rates shown on Mandatory Put Bonds are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 17.9% Education 14.7 Local debt 14.3 Utilities 11.8 State debt 11.0 The fund had the following insurance concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): AGM 16.6% Q-SBLF 11.9 NATL 11.4 Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $72,273,785 $— Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 29, 2013
